 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
     Donte Bell,                                    Case No.: 2:19-cv-001727-RAJ-BAT
 9
                    Plaintiff,                      PROPOSED ORDER GRANTING
10          vs.                                     MOTION TO DISMISS EQUIFAX
11                                                  INFORMATION SERVICES, LLC
     National Credit Systems, Inc.; Assurant,       ONLY WITH PREJUDICE
12   Inc. (a/k/a Sure Deposit); Equifax
13   Information Services, LLC; Experian
     Information Solutions, Inc.; and Trans
14
     Union, LLC,
15
                   Defendants.
16
17
            Upon review of Plaintiff’s Motion to Dismiss Defendant Equifax Information
18
19
     Services, LLC (“Equifax”) with prejudice (Dkt. 64), and good cause appearing

20          IT IS ORDERED that the Motion is GRANTED. The above-entitled matter is
21   hereby dismissed with prejudice as to Defendant Equifax, with the parties to bear their
22   own costs and attorneys’ fees. The Clerk shall terminate only Defendant Equifax as a
23   party in this action.
24          DATED this 8th day of April, 2020.
25
26
27
                                                     A
28                                                   The Honorable Richard A. Jones
                                                     United States District Judge
29
30
